DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims directed to the product/apparatus (claims 1-10 and 13-19) in the reply filed on April 13, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the baseball, soccer ball, and football shaped bodies must be shown or the features canceled from the claims. The basketball shaped body is shown in Fig. 8, however there is insufficient detail provided to determine the scope of a basketball shaped body. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the baseball, soccer ball, and football shaped bodies as described in the specification. Additionally, the drawings fail to show line A-A in Fig. 2  as described in the specification on pages 4 and 9. Currently, Fig. 2 includes line 7-7 which is not described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and examined, as best understood, by the examiner. 
Claim 6 recites the limitation, “the surface of the round body forms a golf ball shape”. As currently drafted, it is unclear the requisite degree to which the round body forms a golf shape. Additionally, it is unclear, if the round body is intended to be the same size material/texture, weight, and/or color as a golf ball. As best understood by the examiner, the round body is generally spherical in shape.
Claim 7 recites the limitation, “wherein the surface of the round body forms a basketball shape”. As currently drafted, it is unclear the requisite degree to which the round body forms a basketball shape. Additionally, it is unclear if the round body is intended to be the same size, material/texture, weight, and/or color as a basketball. As best understood by the examiner, the round body is generally spherical in shape. 
Claim 8 recites the limitation, “wherein the surface of the round body forms a baseball shape”. As currently drafted, it is unclear the requisite degree to which the round body forms a baseball shape. Additionally, it is unclear if the round body is intended to be the same material/texture, weight, and/or color as a baseball. As best understood by the examiner, the round body is generally spherical in shape. 
Claim 14 recites the limitation, “wherein the surface of the three-dimensional body forms a golf ball, a basketball, a baseball, or a soccer ball. 
As currently drafted, the surface of the three-dimensional body forms either a golf ball, a basketball, a baseball, or a soccer ball. It is unclear the requisite degree to which the three dimensional body forms one of the aforementioned sports balls. For example, it is unclear if the three-dimensional body is intended to be the same size, material/texture, weight and/or color as the sports ball. As best understood by the examiner, the round body is generally spherical in shape. 
Claim 15 recites the limitation, “wherein the surface of the three-dimensional body forms a football shape. As currently drafted, it is unclear the requisite degree to which the three-dimensional body forms a football shape. Additionally, it is unclear if the round body is intended to be the same material/texture, weight, and/or color as a football. As best understood by the examiner, the three-dimensional body is generally a prolate spheroid or an ellipsoid. 
Claim 17 recites the limitation, “wherein the body…” on line 1. There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, “the body” is intended to be “the three-dimensional body” which was positively recited in claim 13 on line 2. 
Claim 18 recites the limitation, “wherein the body…” on line 1. There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, “the body” is intended to be “the three-dimensional body” which was positively recited in claim 13 on line 2.
Claim 19 recites the limitation, “wherein the body…” on line 1. There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, “the body” is intended to be “the three-dimensional body” which was positively recited in claim 13 on line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (US Patent No 2,593,728).
Regarding claim 1, Carpenter discloses a fishing bobber (casting bobber) comprising: a round body (body 2); a shaft (main slot 7) in a center of the round body that forms a first aperture (slot 8 with recess 16 at the top end of the body 2) on a surface of the round body; and at least one hook mechanism (finger 11) having a leg portion (portion 12 of finger 11) that releasably engages with the first aperture (Col 3, ln 24-47; Fig 7, 10, 12) and a linehook portion (free end of 11; col 3, ln 38) that is configured to provide an anchor for a fishing line when secured to the fishing bobber (Col 3, ln 24-47; Fig 7, 10, 12). 
Regarding claim 2, Carpenter discloses the fishing bobber of claim 1 as previously discussed. Carpenter discloses a second aperture (slot 8 with recess 16 at the bottom end of the body 2) formed on the surface of the round body, at an end of the shaft opposite the first aperture (Fig 3).  
Regarding claim 3, Carpenter discloses the fishing bobber of claim 2 as previously discussed. Carpenter discloses at least a second hook mechanism (finger 11 at the bottom end of the body; Fig 3) having a second linehook portion (free end of 11; col 3, ln 38) configured to releasably engage with the second aperture (Col 3, ln 24-47; Fig 7, 10, 12), and a second leg portion that releasably engages with the shaft (Col 3, ln 24-47; Fig 7, 10, 12).  
Regarding claim 4, Carpenter discloses the fishing bobber of claim 1 as previously discussed. Carpenter discloses the at least one linehook portion (free end of 11) is flat in shape such that it is substantially perpendicular to the shaft (best seen in Fig 1, 3, 7).  
Regarding claim 10, Carpenter discloses the fishing bobber of claim 1 as previously discussed. Carpenter discloses wherein the fishing bobber is comprised of a buoyant material (body is a suitable plastic material which is highly buoyant in the water; col 52-col 2, ln 6) having a density less than that of water.

Claims 1 and 5 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Dolejs (US Patent No 2,535,907). 
Regarding claim 1, Dolejs discloses a fishing bobber (float 4) comprising: a round body (generally spherical form; col 1, ln 25); a shaft (bolt hole 7) in a center of the round body that forms a first aperture (Fig 1-3) on a surface of the round body; and at least one hook mechanism (bolt 8 with clamping plate 9) having a leg portion (bolt 8) that releasably engages with the first aperture (Fig 1-3) and a linehook portion (clamping plate 9 with arm 12) that is configured to provide an anchor for a fishing line when secured to the fishing bobber (clamping plate 9 with arm 12 forms crevice 13 for line to be inserted within). 
Regarding claim 5, Dolejs discloses the fishing bobber of claim 1 as previously discussed. Dolejs further discloses wherein the at least one linehook portion (clamping plate 9 with arm 12) is curved in shape such that the linehook portion has approximately a same radius of curvature (plate 9 extends across face 5) as the surface of the round body (flat face 5 of generally spherical body).  

Claims 1, 7-9, 13-14, and 16-18 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US Patent No 2,876,581).
Regarding claim 1, Schmidt discloses a fishing bobber (fishing line float) comprising: a round body (plastic ball; col 2, ln 28); a shaft (stem 17) in a center of the round body that forms a first aperture (recess 30) on a surface of the round body; and at least one hook mechanism (rod 14 with hook 15; col 2, ln 30) having a leg portion (rod 14) that releasably engages with the first aperture (recess 30) and a linehook portion (hook 15) that is configured to provide an anchor for a fishing line when secured to the fishing bobber (col 2, ln 26-34 and ln 60-66). 
Regarding claim 7, Schmidt discloses the fishing bobber of claim 1 as previously discussed. In as much as Applicant’s surface of the round body forms a basketball shape, Schmidt discloses the surface of the round body forms a basketball shape (plastic ball; col 2, ln 28).  
Regarding claim 8, Schmidt discloses the fishing bobber of claim 1 as previously discussed. In as much as Applicant’s surface of the round body forms a baseball shape, Schmidt discloses the surface of the round body forms a baseball shape (plastic ball; col 2, ln 28). 
Regarding claim 9, Schmidt discloses the fishing bobber of claim 1 as previously discussed. Schmidt further discloses wherein the at least one hook mechanism (rod 14 with hook 15) is configured to releasably engage with the shaft via a bias (col 2, ln 35-65) applied by the leg portion (rod 14) on an interior sidewall of the shaft (stem 17).  
Regarding claim 13, Schmidt discloses a fishing bobber (fishing line float) comprising: a three-dimensional body (plastic ball; col 2, ln 28 and Fig 1); a shaft (stem 17) positioned in a center of the three-dimensional body and forms at least one aperture (recess 30) on a surface of the three-dimensional body; and wherein the shaft is configured to receive a hook mechanism (rod 14 with hook 15) having a linehook portion (hook 15) configured to anchor a fishing line and a leg portion (rod 14) configured to engage the shaft.  
Regarding claim 14, Schmidt discloses the fishing bobber of claim 13 as previously discussed. As currently drafted, the surface of the three-dimensional body forms either a golf ball, a basketball, a baseball, OR a soccer ball. In as much as Applicant’s three dimensional body forms a soccer ball, Schmidt discloses wherein the surface of the three-dimensional body forms a soccer ball (plastic body; col 2, ln 28 and Fig 1)
Regarding claim 16, Schmidt discloses the fishing bobber of claim 13 as previously discussed. Schmidt discloses wherein the three-dimensional body (plastic body; col 2, ln 28) is spherical in shape (Fig 1). 
Regarding claim 17, Schmidt discloses the fishing bobber of claim 13 as previously discussed. Schmidt discloses wherein the body is comprised of a molded plastic material (plastic body; col 2, ln 28).  
Regarding claim 18, Schmidt discloses the fishing bobber of claim 13 as previously discussed. Schmidt discloses wherein the body (plastic body; col 2, ln 28) is configured to stow the hook mechanism within the shaft when not in use as a fishing bobber (hook 15 rests within step 17 and recess 30 when not in use; Fig 2-3).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent No 2,876,581) as applied to claim 1 above, and further in view of West (US D498,287S). 
Regarding claim 6, Schmidt discloses the fishing bobber of claim 1 as previously discussed. West discloses a fishing bobber (golf ball fishing lure) with a round body (Fig 1) which forms a golf ball shape having a plurality of recesses thereon (Fig 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a plurality of recesses as suggested by West, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art may be motivated to incorporate the recesses to make it easier for a user to grip the bobber, especially when the bobber is wet. 

Claims 15 and 19 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent No 2,876,581) as applied to claim 1 above, and further in view of Gibney (US Patent No 4,563,831).
Regarding claim 15, Schmidt discloses the fishing bobber of claim 13 as previously discussed. Schmidt does not explicitly disclose the surface of the three-dimensional body forms a football shape. However, Gibney discloses a fishing bobber with a three-dimensional body (float 32) which forms a football shape (elongated ellipsoidal body; col 3, ln 37-45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a football shape as suggested by Gibney, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. This would be done so that the “body can be moved through the water with less drag” (col 3, ln 44-45).
Regarding claim 19, Schmidt discloses the fishing bobber of claim 13 as previously discussed. Schmidt does not explicitly disclose wherein the body is formed such that it is integral with the hook mechanism. However, Gibney discloses a fishing bobber with a three-dimensional body (Fig 1) and a hook mechanism (hook 18) configured to provide an anchor for a fishing line when secured to a bobber. Gibney further discloses wherein the three-dimensional body is formed such that it is integral with the hook mechanism (hook 18 is molded into each body half; col 2, ln 68). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the three-dimensional body such that it is integral with the hook mechanism as suggested by Gibney, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). This would be done to facilitate more efficient and cost effective manufacture of the fishing bobber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lambach (US-RE26096-E), Rodriguez (US-D838338-S), Akins (US-D761376-S), Lawton (US-D466966-S), Tognacci (US-D425962-S), Zaharia (US-D405155-S), Reid-Jones (US-20180007878-A1), James (US-20210120795-A1), Arnesen (US-2208240-A), Huston (US-2231270-A), Huston (US-2415692-A), Leiser (US-2775843-A), Kimbrough (US-2888774-A), Kmiecik (US-2966000-A), Lambach (US-3142930-A), Halbasch (US-3967407-A), and McGahee (US-4229899-A). 
The cited prior art show fishing bobbers with hook mechanisms configured to provide an anchor for a fishing line when secured to a bobber. The cited prior art also shows bobbers with three-dimensional bodies where the surface forms the shape of a variety of different sports balls such as a golf ball, a football, and a baseball. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644